DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
The preliminary amendment of 09/23/2020 canceling claim 2 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 9/09/2022 is acknowledged.  For clarification, as claim 2 was canceled by preliminary amendment, Group I is restated to comprise claims 1, 3-16.
Claims 17, 18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/09/2022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 claims:  “(a) a compressor including a pressure-producing portion and a reservoir portion for generating a flow of pressurized oxidizer; (b) a fuel mixing system positioned between the pressure-producing portion and the reservoir portion of the compressor for mixing fuel with an oxidizer to create a fuel-oxidizer mixture inside of the reservoir portion.”  The claim appears to reference the arrangement of Fig. 2.  However, paragraph (a) is unclear in that the reservoir 22 no longer appears to be part of the compressor 20 in Fig. 2, unlike in Fig. 1.  Furthermore, in Fig. 2, the reservoir no longer provides only oxidizer, which is implied by paragraph (a) but also mixed fuel, as set forth in paragraph b.  Accordingly, the claim language is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scragg (6,000,214).  Scragg teaches An engine, comprising: (a) a compressor 48 for generating a flow of pressurized oxidizer; (b) a fuel mixing system 20, 19 in fluid communication with the compressor for mixing fuel with the pressurized oxidizer creating a fuel-oxidizer mixture; (c) a combustion chamber 14, 15 adapted to receive the fuel-oxidizer mixture; (d) at least one ignition system 22, 23 connected to the combustion chamber for igniting the fuel-oxidizer mixture inside of the combustion chamber; (e) an exhaust port 16, 17 in fluid communication with the combustion chamber for receiving exhaust generated by combustion of the fuel-oxidizer mixture; (f) a turbine 11 having a rotating shaft 12 and a plurality of turbine blades connected downstream of the combustion chamber for receiving the exhaust whereby the fluid force of the exhaust through the exhaust port causes the turbine blades to rotate the shaft; and (g) a generator 37 [Fig. 1] in communication with the turbine 11 and adapted to generate power from the rotation of the shaft and provide power to the compressor;  wherein the fuel mixing system 20, 19 is a venturi; wherein the ignition system 22, 23 is a spark plug [col. 1, lines 29 + teaches spark plugs]; wherein the ignition system 22, 23 includes a plurality of spark plugs with a predetermined firing sequence [always on]; wherein the exhaust port is connected to an exhaust conduit 16, 17 that includes a nozzle for the exhaust to exit and apply fluid pressure to the turbine 11 blades; wherein the combustion chamber includes a plurality of exhaust ports 16, 17 in fluid communication with the turbine;  wherein the fuel-oxidizer mixture is transported to a plurality of combustion chambers 14, 15 each including at least one exhaust port in fluid communication with the turbine; wherein the turbine 11 shaft includes a plurality of turbine blade stages [col. 8, lines 19-23 teaches multiple turbines / stages]; further comprising at least one additional turbine connected downstream of the combustion chamber for receiving the exhaust [col. 8, lines 19-23 teaches multiple turbines / stages]; further comprising a flywheel 49 connected to the turbine 11;  	(16) An engine, comprising: (a) a compressor 48 including a pressure-producing portion and a reservoir portion [see annotations] for generating a flow of pressurized oxidizer; (b) a fuel mixing system 20, 19 positioned between the pressure-producing portion and the reservoir portion of the compressor for mixing fuel with an oxidizer to create a fuel-oxidizer mixture inside of the reservoir portion; (c) a combustion chamber 14, 15 adapted to receive the fuel-oxidizer mixture from the reservoir portion of the compressor; (d) at least one ignition system 22, 23 connected to the combustion chamber for igniting the fuel-oxidizer mixture inside of the combustion chamber; (e) an exhaust port 16, 17 in fluid communication with the combustion chamber for receiving exhaust generated by combustion of the fuel-oxidizer mixture; and (f) a turbine 11 having a rotating shaft and a plurality of turbine blades connected downstream of the combustion chamber for receiving the exhaust whereby the fluid force of the exhaust through the exhaust port causes the turbine blades to rotate the shaft.

    PNG
    media_image1.png
    591
    1012
    media_image1.png
    Greyscale


Claim(s) 1, 3-13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Holzwarth (2,095,984).  Holzwarth teaches An engine, comprising: (a) a compressor 30 for generating a flow of pressurized oxidizer; (b) a fuel mixing system[5a, 5a] in fluid communication with the compressor for mixing fuel with the pressurized oxidizer creating a fuel-oxidizer mixture; (c) a combustion chamber 1 adapted to receive the fuel-oxidizer mixture; (d) at least one ignition system 1a connected to the combustion chamber for igniting the fuel-oxidizer mixture inside of the combustion chamber; (e) an exhaust port 2a in fluid communication with the combustion chamber for receiving exhaust generated by combustion of the fuel-oxidizer mixture; (f) a turbine 2, 6 having a rotating shaft and a plurality of turbine blades connected downstream of the combustion chamber for receiving the exhaust whereby the fluid force of the exhaust through the exhaust port 2a causes the turbine blades to rotate the shaft; and (g) a generator 31 in communication with the turbine and adapted to generate power from the rotation of the shaft and provide power to the compressor;  wherein the fuel mixing system 5, 6a is a venturi [note throat above leadline for 3]; wherein the fuel-oxidizer mixture enters the combustion chamber through an entrance device 6a that prevents pressurized exhaust from flowing backward into the compressor; wherein the ignition system 1a is a spark plug [page 2, lines 31+]; wherein the ignition system includes a plurality of spark plugs 1a with a predetermined firing sequence [note each combustion chamber 1 has at least one spark plug 1a]; wherein the exhaust port includes a pressure relief valve 2a and an exhaust conduit 3a for transporting the exhaust to the turbine; wherein the exhaust port is connected to an exhaust conduit 3a that includes a nozzle for the exhaust to exit and apply fluid pressure to the turbine blades [page 2, lines 39+]; wherein the combustion chamber includes a plurality of exhaust ports [plural 3a in the system] in fluid communication with the turbine;  wherein the fuel-oxidizer mixture is transported to a plurality of combustion chambers 1 each including at least one exhaust port 3a in fluid communication with the turbine; wherein the turbine shaft includes a plurality of turbine blade stages 2, 6; further comprising at least one additional turbine 6 [additional to 2] connected downstream of the combustion chamber 1 for receiving the exhaust; further comprising a flywheel [note broadly rotating steam turbines 22, 25 would act as a flywheel as they have rotational inertia] connected to the turbine 2, 6;  	(16) An engine, comprising: (a) a compressor 30 including a pressure-producing portion 30 and a reservoir portion [nozzle downstream of 5a] for generating a flow of pressurized oxidizer; (b) a fuel mixing system 5a positioned between the pressure-producing portion and the reservoir portion of the compressor for mixing fuel with an oxidizer to create a fuel-oxidizer mixture inside of the reservoir portion; (c) a combustion chamber 1 adapted to receive the fuel-oxidizer mixture from the reservoir portion of the compressor; (d) at least one ignition system 1a connected to the combustion chamber for igniting the fuel-oxidizer mixture inside of the combustion chamber; (e) an exhaust port 2a, 3a in fluid communication with the combustion chamber for receiving exhaust generated by combustion of the fuel-oxidizer mixture; and (f) a turbine 2, 6 having a rotating shaft and a plurality of turbine blades connected downstream of the combustion chamber for receiving the exhaust whereby the fluid force of the exhaust through the exhaust port causes the turbine blades to rotate the shaft.

    PNG
    media_image2.png
    786
    1244
    media_image2.png
    Greyscale

  Claim(s) 1, 4-12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohishi (2017/0036661).  Ohishi teaches An engine, comprising: (a) a compressor [turbocharger, paragraph 0049] for generating a flow of pressurized oxidizer 59; (b) a fuel mixing system 7 in fluid communication with the compressor for mixing fuel 19 with the pressurized oxidizer 59 creating a fuel-oxidizer mixture; (c) a combustion chamber 11 adapted to receive the fuel-oxidizer mixture; (d) at least one ignition system 42 connected to the combustion chamber for igniting the fuel-oxidizer mixture inside of the combustion chamber; (e) an exhaust port 15 in fluid communication with the combustion chamber for receiving exhaust generated by combustion of the fuel-oxidizer mixture; (f) a turbine 39 having a rotating shaft 38 and a plurality of turbine blades connected downstream of the combustion chamber 11 for receiving the exhaust whereby the fluid force of the exhaust through the exhaust port causes the turbine blades to rotate the shaft; and (g) a generator 31 in communication with the turbine and adapted to generate power from the rotation of the shaft and provide power to the compressor;  wherein the fuel-oxidizer mixture 13 enters the combustion chamber through an entrance device 41 that prevents pressurized exhaust from flowing backward into the compressor; wherein the ignition system 42 is a spark plug [paragraph 0097 teaches the spark from the igniter]; wherein the ignition system includes a plurality of spark plugs 42 with a predetermined firing sequence [inherent for a plurality of combustion chambers 11]; wherein the exhaust port includes a pressure relief valve 81 and an exhaust conduit for transporting the exhaust 51 to the turbine 39; wherein the exhaust port is connected to an exhaust conduit that includes a nozzle 15 or 51 outer wall form a shaped nozzle] for the exhaust to exit and apply fluid pressure to the turbine blades; wherein the combustion chamber includes a plurality of exhaust ports 15 in fluid communication with the turbine 39;  wherein the fuel-oxidizer mixture is transported to a plurality of combustion chambers 11 [paragraph 0047] each including at least one exhaust port 15 in fluid communication with the turbine; wherein the turbine shaft includes a plurality of turbine blade stages [two shown in Fig. 1]; further comprising at least one additional turbine [2nd turbine of 39] connected downstream of the combustion chamber for receiving the exhaust; 	(16) An engine, comprising: (a) a compressor including a pressure-producing portion [turbocharger] and a reservoir portion for generating a flow of pressurized oxidizer 59; (b) a fuel mixing system 13 positioned between the pressure-producing portion and the reservoir portion of the compressor for mixing fuel 19 with an oxidizer 59 to create a fuel-oxidizer mixture inside of the reservoir portion [portion of 13 upstream of valve 41]; (c) a combustion chamber 11 adapted to receive the fuel-oxidizer mixture from the reservoir portion of the compressor; (d) at least one ignition system 42 connected to the combustion chamber for igniting the fuel-oxidizer mixture inside of the combustion chamber; (e) an exhaust port 15 in fluid communication with the combustion chamber for receiving exhaust generated by combustion of the fuel-oxidizer mixture; and (f) a turbine having a rotating shaft and a plurality of turbine blades 39 connected downstream of the combustion chamber for receiving the exhaust whereby the fluid force of the exhaust through the exhaust port causes the turbine blades to rotate the shaft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohishi (2017/0036661), as applied above, and further in view of Scragg (6,000,214).  Ohishi teaches various aspects of the claimed invention but do not teach wherein the fuel mixing system is a venturi nor a flywheel connected to the turbine.  Scragg teaches an analogous engine with wherein the fuel mixing system 20, 19 is a venturi which allows enhanced mixing of the fuel/air [col. 3, lines 24-27];  and further comprising a flywheel 49 connected to the turbine 11 and which allows for maintaining a shaft speed.  It would have been obvious to one of ordinary skill in the art to employ a venturi and flywheel, as taught by Scragg, to promote enhanced mixing of the fuel/air and maintain a shaft speed.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art applied above with respect to claim 16, and further in view of Gabrielson et al (5,216,876).  The prior art applied to claim 16 teach at least a broad interpretation of a compressor including a pressure-producing portion and a reservoir portion for generating a flow of pressurized oxidizer; (b) a fuel mixing system positioned between the pressure-producing portion and the reservoir portion of the compressor for mixing fuel with an oxidizer to create a fuel-oxidizer mixture inside of the reservoir portion.  Alternately, Gabrielson et al teach a compressor including a pressure-producing portion 22 and a reservoir portion 21 for generating a flow of pressurized oxidizer; (b) a fuel 18 mixing system [Fig. 2] positioned between the pressure-producing portion and the reservoir 21 [stores at least compressed air] portion of the compressor for mixing fuel with an oxidizer to inherently create a fuel-oxidizer mixture inside of the reservoir portion 21.  Note that as fuel 18 (as well as 16, 17) is injected and mixed with air upstream of the reservoir 21, this inherently stores fuel/oxidizer mixture in the reservoir whenever fuel is injected upstream of 21.  It would have been obvious to one of ordinary skill in the art to employ a reservoir and a fuel mixing system positioned between the pressure-producing portion and the reservoir portion of the compressor for mixing fuel with an oxidizer to create a fuel-oxidizer mixture inside of the reservoir portion, in the manner taught by Gabrielson et al, in order to provide pressure equalization and/or store the fuel/oxidizer till desired.
Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art as applied above, and further in view of Wollenweber (2004/0144096) and Attia (6,079,197).  The prior art teach various aspects of the claimed invention but do not teach a second comparatively smaller engine connected downstream of the turbine for capturing additional energy including: (a) a second combustion chamber adapted to receive the pressurized exhaust; (b) a second ignition system connected to the second combustion chamber for igniting the exhaust inside of the second combustion chamber; (c) a second exhaust port in fluid communication with the second combustion chamber for receiving exhaust generated by combustion of the fuel-oxidizer mixture; and (d) a second turbine having a second rotating shaft and a second plurality of turbine blades connected downstream of the second combustion chamber for receiving the exhaust whereby the fluid force of the exhaust through the second exhaust port causes the second turbine blades to rotate the second turbine shaft.;	 wherein the second engine has a second compressor positioned between the turbine and the second combustion chamber adapted to receive the exhaust from the turbine and generate a flow of pressurized exhaust.   	Attia teaches a first engine 12, 14, 16 and second engine 20, 24, 26 connected downstream of the turbine 16 for capturing additional energy including: (a) a second combustion chamber 24 adapted to receive the pressurized exhaust; (b) a second ignition system connected to the second combustion chamber for igniting the exhaust inside of the second combustion chamber; (c) a second exhaust port 7a in fluid communication with the second combustion chamber for receiving exhaust generated by combustion of the fuel-oxidizer mixture; and (d) a second turbine 26 having a second rotating shaft 28 and a second plurality of turbine blades connected downstream of the second combustion chamber for receiving the exhaust whereby the fluid force of the exhaust through the second exhaust port causes the second turbine blades to rotate the second turbine shaft.;	 wherein the second engine has a second compressor 20 positioned between the turbine 16 and the second combustion chamber 24 adapted to receive the exhaust from the turbine and generate a flow of pressurized exhaust 6c.  Attia does not teach specifically that the second engine is a comparatively smaller engine [than the first engine] but Attia does teach his invention can be employed with any size engines [see col. 4, lines 34+].  Attia further teaches adding the second engine increases efficiency and power output [see especially paragraph bridging cols. 2-3].  Wollenweber teaches a first main engine 11 and a second comparatively smaller [auxiliary] engine with second compressor 42, second combustor [see paragraph 0013], and second turbine 44 is well known in the art for generating additional power.  It would have been obvious to one of ordinary skill in the art to employ a second engine with second compressor, combustor, and turbine, as taught by Attia, in order to increase the efficiency and power output.  It would have further been obvious to make the second engine comparatively smaller, as Attia teaches any size engine may be used and Wollenweber teaches a smaller second auxiliary engine is well known in the gas turbine art and allows for additional power generation.  
Prior Art
Mandria also teaches features of claims 14, 15 with first engine 20 and second engine 23.  The other Holzwarth patents are also applicable to at least claim 1, 16 but have not been applied for conciseness.

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

September 22, 2022